Citation Nr: 1236723	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  07-17 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for chronic low back pain with degenerative changes of the lumbar spine, currently rated as 10 percent disabling. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1955, and from June 1956 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the RO in St. Petersburg, Florida.  In August 2010 and August 2011, the Board remanded the appeal as to the issues on the front page of this decision. 

The Veteran submitted additional evidence to the Board, but has waived initial review by the Agency of Original Jurisdiction (AOJ) of this evidence. 

A review of the Veteran's Virtual VA folder reflects that during the pendency of this appeal, the RO denied several other service connection claims in a June 2010 rating decision.  As the claims file and Virtual VA folder do not reflect that the Veteran has appealed any of these determinations, these issues are not before the Board.

As noted in the Board's prior remands, the issue of an increased rating for service-connected right knee replacement has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled VA spine examination in October 2011 without good cause. 

2.  The examination was needed to determine whether his service-connected low back pain meets the schedular criteria for an increased disability rating, and to determine whether the Veteran's service-connected disabilities alone render him incapable of obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for service-connected low back pain is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2011). 

2.  Entitlement to a TDIU is denied due to failure to report to a VA examination without good cause.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b)  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all five elements of a claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a SOC or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In this case, a November 2007 letter was sent prior to initially adjudicating the claim for an increased rating for a low back disability in the December 2008 decision at issue in this appeal, so in the preferred sequence.  That letter informed the Veteran of the type of information and evidence required to substantiate this claim for an increased rating and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the disability rating and effective date elements of this claim.  See Dingess/Hartman, supra.  Additional notice was provided in a more recent March 2009 letter.  The January 2009 letter advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation. See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The Board's August 2010 decision found that the issue of entitlement to a TDIU is part and parcel of the Veteran's claims for increased ratings.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  The Board remanded this issue for issuance of a VCAA letter.  Such VCAA letter was sent to the Veteran and his representative in August 2010.  Additional notice was provided in a September 2011 letter.  These claims were most recently readjudicated in the August 2012 supplemental statement of the case, so since providing all required notice.  See Mayfield, supra.

So he has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the VCAA notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

And as for the duty to assist, the RO obtained the Veteran's service treatment records (STRs), private medical records, and VA treatment records.  He also had VA compensation examinations in April 2008 and September 2010, including for medical opinions as to the severity of the low back disability.  Only if the record is found to be inadequate or there is a suggestion that the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  In its August 2011 remand, the Board found that the examinations of record were inadequate, and remanded both claims for another VA examination to ascertain the current level of severity of the service-connected low back disability and to determine if the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994). 

Unfortunately, the Veteran failed to report for his scheduled examination, and has not provided good cause for this failure to report.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist the Veteran in developing the facts and evidence pertinent to a Veteran's claim is not a one-way street).  Moreover, he has informed VA that he refuses to report for an examination.  See November 2011 report of contact.  It is the Veteran's responsibility to cooperate with VA, including when there is a need to have him examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board concludes above that in light of the Veteran's disinclination to fully cooperate with the process, all reasonable efforts were made by VA to obtain evidence necessary to substantiate his claims and that any further attempts to assist him in developing his claims would result in needless delay, and are thus unwarranted.  As explained below, the claims are being denied due to the Veteran's failure to report for a scheduled VA examination.  Based on the Court's decision in Manning, the Board concludes that the Veteran's claims are not subject to the provisions of the VCAA.  See Manning v. Principi, 16 Vet. App. 534 (2002) (the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter).  See also VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to meet the VCAA duties to notify or assist a claimant where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit). 

VA made all efforts to notify and to assist him with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  He was also specifically advised of the potential outcome of his claims in the event he failed to report to the scheduled VA examination (See the September 2011 letter as well as the August 2012 supplemental statement of the case). 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues on appeal has been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  The Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the claims.  No further assistance with the development of evidence is required. 
 
Analysis

The Veteran contends that he is entitled to an increased rating for his service-connected low back disability. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, in a claim for increased rating, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As noted above, this case was remanded by the Board in August 2011 primarily for a VA examination to evaluate the current level of severity of the Veteran's service-connected low back disability, and to determine if the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  Although an examination was scheduled in October 2011, the Veteran failed to report for this examination.

The action to be taken in instances where a veteran fails to report for a VA examination depends on if the examination was scheduled in connection with an initial rating claim or a claim for an increase.  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b) so where a veteran fails to report for an examination, the case shall be rated on the evidence of record.  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  In contrast, where a veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  Id.   

A claim for a TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  The Court has held that a request for a TDIU "is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability."  Rice, 22 Vet. App. at 453.  See also Hurd v. West, 13 Vet. App. 449 (2000)

Also, as a threshold matter, when a veteran misses a scheduled VA examination, the Board must consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569. 

The United States Court of Appeals for Veteran's Claims (Court) has recently held that upon a finding that a veteran has not demonstrated good cause for failing to report for his scheduled VA examination the Board should deny a claim under 38 C.F.R. § 3.655 rather than adjudicate it on the merits.  Kyhn v. Shinseki, 24 Vet. App. 228 (2011). 

Here, service connection for a low back disability was granted in April 1977.  In relevant part, the Veteran filed his claim in June 2007 for an increased rating for his established service-connected low back disability.  In the December 2008 decision on appeal, the RO denied an increase in a 10 percent rating for the service-connected low back disability.  The Veteran appealed the denial of his claim for an increased rating.

In the August 2011 Board remand, the Board determined that the Veteran needed an updated VA examination because the Veteran's records did not present a thorough description of his current disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of the claimant's disability, fulfillment of the duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment since the previous examination).   Moreover, a medical opinion was needed to determine if the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, pursuant to Friscia, supra.  The Board directed the AOJ to schedule an examination. 

In September 2011, the AOJ sent a notice letter to the Veteran's most recent address.  The Veteran was informed that he would be scheduled for a new VA examination and that he would be notified of the date, time and place of the examination.  He was told if he could not keep the appointment or if he wanted to be rescheduled, he could contact the medical facility.  He was also notified that when a claimant, without good cause, fails to report for an examination or a reexamination, the claim shall be rated based on the evidence of record or denied. See 38 C.F.R. § 3.655.  Examples of good cause were listed:  illness, hospitalization, or death of a family member.  Id.  

The claims file contains a copy of the September 2011 letter sent to the Veteran by the VA Medical Center (VAMC).  This letter was mailed to the Veteran's correct address, and advised him that his appointment was scheduled for October 4, 2011.  He was advised that a no-show without good cause would be reported to the RO which had requested his examination.  Regardless, given the subsequent reports of contact (below), the Veteran acknowledged receipt of the letter and/or had actual knowledge of the scheduled examination

In October 2011, the Veteran failed to report to his VA examination.

A November 2011 report of contact reflects that a VA employee telephoned the Veteran and asked him why he cancelled his VA examination.  He stated that he had cancelled his appointment and he would continue to cancel them.  He said he did not have the energy to go to his appointment.

The Board finds that the Veteran has not provided good cause for his failure to report for his scheduled VA examination.  He has also indicated that he is unwilling to attend such an examination.

The Board has reviewed the evidence of record and finds that based upon the application of 38 C.F.R. § 3.655(b), the Veteran's claim for a rating in excess of 10 percent for a low back disability and for TDIU must be denied.  For the reasons discussed above and as detailed in the Board's August 2011 remand, a new VA examination was necessary to establish entitlement to the benefit sought; here an increased rating for his low back disability and for a TDIU.  38 C.F.R. § 3.655(a) (2011); Turk, 21 Vet. App. at 569.  The Veteran was informed on several occasions of the consequences for failing to report for the additional VA examination, and he was provided 30 days to submit comment on that finding.  As noted above, examples of good cause include illness, hospitalization, or death of a family member.  The Veteran's reason for not reporting for the examination, i.e., that he did not have the energy to go to his appointment, does not rise to the level of the examples listed in 38 C.F.R. § 3.655 and is found to be inadequate.  Thus, the Board finds that the Veteran has not submitted any evidence of "good cause" for his failure to report for the scheduled VA examination, and his claims must be denied.  See 38 C.F.R. § 3.655(b); Kyhn, 24 Vet. App. 228. 


ORDER

An increased rating for a low back disability is denied.

A TDIU is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


